Case: 21-40304     Document: 00516243890         Page: 1     Date Filed: 03/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                March 17, 2022
                                  No. 21-40304
                                Summary Calendar                 Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kevin E. Ramos-Alvarenga,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:20-CR-783-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Kevin E. Ramos-Alvarenga was found guilty after a bench trial of
   conspiracy to transport undocumented aliens and transportation of an
   undocumented alien. He was sentenced to time served, which was 13 months
   in prison, and two years of supervised release. The district court’s written


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40304     Document: 00516243890           Page: 2   Date Filed: 03/17/2022




                                    No. 21-40304


   judgment imposed 15 discretionary standard conditions of supervised release
   and a discretionary special condition of supervised release that Ramos-
   Alvarenga now challenges.
          We review for abuse of discretion because these conditions of
   supervision were neither mandatory nor orally pronounced at sentencing.
   See United States v. Diggles, 957 F.3d 551, 559-63 (5th Cir.) (en banc), cert.
   denied, 141 S. Ct. 825 (2020); United States v. Gomez, 960 F.3d 173, 179 (5th
   Cir. 2020). The district court abused its discretion by imposing these
   conditions in the written judgment because they were not announced during
   the sentencing hearing or contained in documents adopted or referenced by
   the district court. See Diggles, 957 F.3d at 559-63; United States v. Bigelow,
   462 F.3d 378, 383 (5th Cir. 2006).
          Accordingly, the judgment of the district court is VACATED in part
   with respect to the 15 standard conditions of supervised release and one
   special condition of supervised release, and the matter is REMANDED to
   the district court for the entry of an amended written judgment free of these
   conditions, in conformity to the oral pronouncement of sentence.




                                         2